Question Time (Council)
Ladies and gentlemen, I am quite surprised to note that attendance at this question time is as low as it usually is during the night time sittings.
The next item is questions to the Council (B7-0462/2010).
The following questions have been put to the Council:
Subject: Foreign policy and defence identity
What action is the Council taking in order to strengthen the EU's foreign policy and defence identity? Even though it is not directly answerable to the EU, does Eurocorps have a role in this in terms of setting an example or taking the lead? What measures are being planned to further improve the EU's external security during the Belgian Presidency?
Mr President, I am, in any event, delighted to be able to speak on behalf of the Council in front of such great numbers - I refer to our audience in the public gallery.
There have been changes in the European policy on security and defence ...
Mr Posselt, the procedure is perfectly clear. Mr Chastel answers the question that you put to him in writing and then you have the opportunity to expand the question, to put a subsidiary question, etc. It is now Mr Chastel's responsibility to answer the question as you put it in writing.
As I was saying, the European security and defence policy has undergone a remarkable change and has become one of the most dynamic elements of European integration. Almost 10 years after the creation of the European security and defence policy, which forms an integral part of the common foreign and security policy, the European Union is now a recognised player, in demand on the international scene. The Union's numerous missions around the world are the best proof of this.
In fact, the European Union has, at the initiative of the Council and the Member States, deployed 24 military, civilian and civilian-military missions on three continents within the framework of the European Security and Defence Policy. The Union therefore has a presence in Afghanistan, Georgia, the Middle East, Iraq, Somalia and in the western Balkans. There is no doubt that these missions also contribute to increasing the visibility of the European Union in this area. The general framework of these missions is furthermore set out in the Treaty of Lisbon, which also defines the general framework of the common security and defence policy.
As for Eurocorps, I would first like to mention - Mr Posselt in fact points this out himself in his question - that Eurocorps is not part of the European Union. They are multinational operational land-based staff. Eurocorps was founded in 1992, based on an idea by Chancellor Kohl and the French President François Mitterrand. It was deployed in Bosnia, Kosovo and Afghanistan and actively contributed to developing the interoperability of the armed forces of the participating Member States, as well as a culture of shared security and defence. Some Members States, namely Belgium, France, Germany, Luxembourg and Spain, belong to it, and recently, Eurocorps has been open to the participation of members of both NATO and the European Union.
The Belgian Presidency has made significant efforts to implement the Treaty of Lisbon, and in this context, the Presidency welcomes the agreement between Parliament and the Council on the European External Action Service, which constitutes a major contribution to the effective implementation of the common security and defence policy.
I can assure you that the Belgian Presidency will continue with its efforts to also reach an agreement with Parliament on amendments to the two regulations directly linked to the European External Action Service on personnel and the financial framework and, more specifically, concerning the Belgian Presidency's initiatives with regard to the ESDP.
I would first like to refer you to the Belgian Presidency's programme, which states that the Union must equip itself with the military and civilian capacities to reflect its ambitions: structured and ongoing cooperation, a European architecture of planning and command for crisis operations, the capacity for a swift and coherent response, including for relief operations, civilian and military cooperation, the training of civilian and military players in crisis management, the strengthening of the European Defence Agency and the strategic relationship between the Union and NATO are all important issues that require special endeavours.
During its Presidency, Belgium will be launching numerous initiatives dedicated to the ESDP and, to this end, it has organised several seminars on matters relating to capacities in the field of ongoing, structured cooperation on training. All these questions will be at the centre of European defence ministers' debates in Belgium tomorrow and the day after tomorrow.
(DE) Mr President, I would first like to make a brief comment. Your answer was very good, Mr Chastel. My protest earlier merely concerned your cynical comment regarding attendance. The people who have asked the questions are here and it is your job to answer these questions.
I now come to my supplementary question. Is Belgium planning an initiative in order to make further progress as regards the Common Foreign and Security Policy? In Germany, we are having a debate about the restructuring of the German armed forces, etc. This would be a good time for a European initiative, which Belgium, as a very European country holding the Council Presidency, would be qualified to draw up.
Mr President, I would like to remind the honourable Member of the end of my speech. I did indeed say that the Belgian Presidency's programme comprised a whole series of issues that should strengthen our cooperation, particularly in terms of defence, and that during its Presidency, Belgium would launch many initiatives focusing on the European Security and Defence Policy, in the form of a large number of seminars and studies, on issues relating to capacities in particular. I would also refer you to what is going on right now, or, in other words, to the discussion that will lead and guide the ministers of defence tomorrow and the day after in Belgium during an informal 'Defence' meeting taking place in Ghent. Thank you.
(PL) I would like to ask a supplementary question, because Mr Chastel has informed us that tomorrow and the day after, there will be an informal meeting of the defence ministers of the European Union's Member States. In relation to this, I would like to ask the following question: within the Union, battle groups have been established, which, for the time being, are battle groups only on paper - is it planned to discuss this matter during these talks? Are we going to continue to maintain a fiction, or is the Union going to have groups which it will ever be able to use?
In response to this additional question, I will give a fairly similar reply to the previous one. Of course, we want to integrate the operational capability on the ground as far as possible. Of course, this specific subject will be covered during tomorrow's informal meeting of the ministers of defence, and in the next few days, we will see what the result is of this informal meeting between the ministers, some of whom, I know, would like to make headway on this subject.
I would like to say to Mr Posselt that I understand that the comment kindly made by Mr Chastel, along with my own comment, are entirely in agreement with your comment that the question was very interesting, as was the answer, and therefore I think we should all regret the fact that there are not more Members in the Chamber to benefit from both the work of the Member who put the question and the answer from the Council.
Question No 2 by Mrs McGuinness and Question No 3 by Mr Papanikolaou have been withdrawn by their authors.
Subject: Reducing poverty and exclusion
On 1 July 2010, Belgium, holding the Presidency of the Union, presented its agenda for the second half of the year.
Belgium is the first country holding the Presidency that will be in a position to implement the Europe 2020 objectives, including those seeking to reduce social exclusion, poverty and inequality and to lift 20 million people out of poverty. The most important social priorities on Belgium's agenda include combating poverty and reducing social exclusion, thereby helping to ensure greater cohesion and economic growth.
What specific measures does Belgium intend to take during its Presidency to meet these objectives and to ensure that the European Year for Combating Poverty and Social Exclusion is a success?
Thank you, Mr President. The Council's 18-month programme, as established by the triple Spanish, Belgian and Hungarian Presidencies, states that the fight against poverty and social marginalisation will be a major objective, with an emphasis being placed on the unemployed, children affected by poverty, the working poor and single-parent families.
The fight against poverty is one of the objectives of the Europe 2020 strategy adopted by the European Council on 17 June 2010, whereby the Council has also approved the aim of promoting social inclusion, in particular, through poverty reduction, by removing the risk of poverty or exclusion for a minimum of 20 million people by the year 2020. Another objective which the European Council has set itself is to increase the employment level of men and women aged between 20 and 64 to 75%, and to improve levels of education, in particular, by reducing failure rates at school.
During the Belgian Presidency, four priorities in the fight against poverty will be highlighted: minimum wage and social welfare, housing and the homeless, child poverty within the family and finally, the participation of those living in poverty and all those involved in the fight against poverty, insecurity and social exclusion. At a round table on poverty and social exclusion to be held on 18 and 19 October, the Presidency will attempt to look more closely at the debate on a minimum wage at European level, the final aim being for each Member State to adopt a minimum wage that guarantees a sufficient standard of living.
Within the framework of these discussions, the Presidency will also aim to promote, at European level, the importance of the principles of good governance to ensure participation by those living in poverty. Next, in order to guarantee everyone the fundamental right to housing, the Belgian Presidency will grant special importance to the problem of accessibility to housing during a conference which will take place on 9 and 10 December.
The Presidency will also prioritise the crucial role of education in the fight against child poverty and in the fight against its intergenerational transmission, which has already been the subject of a conference held on 2 and 3 September. Finally, on 16 and 17 December, the Belgian Presidency will close the European Year for Combating Poverty and Social Exclusion by ensuring that lessons are drawn from it for the future.
(LT) Thank you, Mr President. Thank you, Minister, for your comprehensive reply. I really do understand perfectly that above all, it is up to the Member States themselves to combat poverty and social exclusion, and I would like to wish the Belgian Presidency all the best, so that Member States can reach a decision on compulsory minimum social standards and compulsory minimum wages as soon as possible. However, in your opinion, is the open coordination method currently in use sufficient to combat poverty and social exclusion?
If my memory serves me well, two weeks ago, in the same Chamber, at the same question and answer session, I already replied to this question by reasserting that this method could actually provide some concrete results. I can only therefore reiterate what I said two weeks ago.
Subject: International symposium on science and fisheries partnership agreements
Can the Council make a statement outlining the key issues that will be discussed at the forthcoming international symposium on 'Improved Science and Fisheries Partnership Agreements as Policy Drivers' and what does the Council expect to be achieved at this international conference?
The symposium entitled 'International symposium - Improved fisheries and science partnerships as policy drivers' will be organised by the Belgian Presidency on 9 and 10 November in Ostend, which, as you no doubt know, is a town on Belgium's coast. On 15 July, during the presentation of its priorities, the Presidency did, in fact, invite the European Parliament to attend.
By organising this symposium, the Belgian Presidency wishes to contribute to current thinking on the preparation of reforms to the current common fisheries policy. A new common policy on the subject should be in place by 2013. The scientists and the fishing sector often have differing viewpoints and each adopt a different position on fisheries and environmental management. The aim of the symposium is to discuss this problem in detail and to learn lessons from good practices in the field.
To this end, the plan is to organise discussions on five subjects: data collection and stock assessment, joint efforts to improve selectivity and reduce discards, communication between scientists and industry, improvements to the integrated consultation process and, finally, self-management. The results of the symposium will serve as the basis for a ministerial debate at the 'Agriculture and Fisheries' Council in November. The Council will then be able to draw the appropriate conclusions.
I would like to congratulate the Minister on arranging this important conference, bringing the scientists and the fishing sector together.
I would like to think that the Council will lay emphasis on the question of discards, and on enticing fishermen and fisherwomen to bring discards ashore, by providing for their being compensated. So it is vitally important that this, together with the other four issues which are to be raised, should be fed into the Council meeting.
I would suggest to the Minister that he look, in particular, at small vessels under 15 metres, in which fishermen must make a livelihood and provide for their wives and families, and at the fact that they are making no major impact on this very important renewable stock.
I would, in any event, like to thank the honourable Member for his suggestions and his concerns, which I will gladly pass on to the relevant minister who will chair the symposium.
Subject: Accession negotiations between the EU and Croatia.
Can the Council outline the remaining chapters to be discussed by the EU and Croatia within the negotiating framework for Croatia's accession to the EU?
President-in-Office of the Council. - (FR) The Council has certainly noted that a lot of headway has been made in the accession negotiations with Croatia, which are now entering the final straight. The European Union is delighted with all the work that Croatia has put in over the past year and the progress achieved, not least towards meeting the criteria agreed in the course of the negotiations.
Overall to date, the accession conference has opened 33 of the 35 chapters and has provisionally closed 23. Croatia now needs to build on the progress made thus far and continue its reforms, focusing on fundamental issues such as justice and public administration, combating corruption and organised crime, and minority rights, which includes the return of refugees and investigations into war crimes. Croatia also needs to press ahead on economic issues, so as to be able to demonstrate positive results on all fronts.
As indicated in our work programme, the Belgian Presidency is committed to helping Croatia to move forwards in its accession negotiations by closing as many chapters as possible as soon as possible. To this end, Croatia will need to implement the reforms I have just outlined and meet all other criteria within the agreed timeframes.
In practical terms, the outstanding chapters could be provisionally closed if, on examination, the Member States feel that Croatia has met the relevant requirements. The chapters in question are: competition policy (chapter 8), agriculture and rural development (chapter 11), fisheries (chapter 13), regional policy and coordination of structural instruments (chapter 22), judiciary and fundamental rights (chapter 23), justice, freedom and security (chapter 24), environment (chapter 27), foreign, security and defence policy (chapter 31), and finance and budgetary provisions (chapter 33).
Three chapters are currently on the table in Council pending a decision on provisional closure, namely, free movement of capital (chapter 4), transport policy (chapter 14) and institutions (chapter 34). Chapter 35 (other issues) will be examined last, at a later date.
Mr President, I would like to thank the Minister for his very comprehensive response.
I would ask him if he could inform me - or let me know if the information is not available to him - whether, when the negotiations are completed and a decision has to be taken, that decision will be taken by the Croatian Parliament alone or whether an opportunity will be given to the people of Croatia to decide by way of a referendum, as was the case in my own country.
President-in-Office of the Council. - (FR) Naturally, we have to assess the progress made on the ground in Croatia and I am therefore unable to give you any firm dates. The timing will depend on Croatia's input and the extent to which reforms have been implemented.
However, in the light of discussions with my Croatian counterpart, I can tell you that, at the end of the process, there will indeed be an opportunity for the people of Croatia to express its opinion on the accession of Croatia to the European Union.
(PL) I would like to ask Mr Chastel a question which seems to me to be important. You said, Mr Chastel, that 33 out of 35 chapters have been opened, and you told us about the progress made in these 33 chapters. My question, therefore, is about something else: which two negotiations chapters have not yet been opened? It seems to me that this is a matter of key significance.
President-in-Office of the Council. - (FR) I have no idea. I will have to respond to the honourable Member in writing as I do not know the thirty-five chapters off the top of my head, i.e. those which are open and have been provisionally closed, those which have just been opened or the three chapters which are on the table and which could be closed imminently.
I thought that my reply provided a comprehensive overview of the progress made on the various chapters. I will inform you in writing whether there are still two chapters which have not yet been opened.
Mr Chastel, I am sure that Mr Zemke will be happy to receive a swift written response to his question.
Subject: Demographics and carers
Taking into account the Belgian Presidency's priorities in relation to changing demographics and, more specifically, its intention to adopt conclusions relating to the prevention of poverty, would the Council agree that the role informal carers play as a result of changing demographics is increasingly important and that one of the major challenges facing Member States is to ensure that informal carers do not become the next generation of people living in poverty as a direct result of their caring responsibilities?
In this light, what measures would Council propose to take to ensure that adequate policy attention is given to supporting the role played by informal carers throughout the EU?
President-in-Office of the Council. - (FR) The honourable Member has raised a very thorny issue in these difficult economic times. The Council is aware that unpaid carers are at greater risk of poverty, as their duties limit participation in the labour market.
The first issue to address is how to reintegrate unpaid carers into the labour market. The Council is aware of the difficulties encountered by those who have taken a career break in order to provide unpaid care services and has urged Member States to ensure that provision is made for these individuals within national pension systems.
For example, in the directive on the revised framework agreement on parental leave, the Council stipulates that, at the end of parental leave, a worker is entitled to return to his/her position or an equivalent or similar post in accordance with his/her employment contract or relationship. The Council understands that the Commission has consulted the social partners about the possibility of adopting new forms of parental leave, such as adoption leave and leave to care for family members.
The second factor is gender inequality. The Council has highlighted the fact that the majority of family care is still provided by women, largely as a result of social stereotypes linked to the social and domestic roles of men and women. As part of the Beijing Platform of Action, in 2007, the Council adopted conclusions on the question of women and poverty which include a set of indicators designed to allow Member States and the Commission to monitor this key issue.
In its conclusions, the Council had to make allowance for the fact that the decision to provide unpaid care work rather than take paid employment can be a personal choice, although gender inequalities mean that career breaks taken for family reasons tend to be a problem specific to women. The decision can affect those women's financial independence and the degree of social protection afforded to them, particularly at retirement age, when many women are forced to make do with a very modest pension.
In view of all this, the Council has highlighted the need for a more equitable distribution of caring tasks between men and women. The Council has also stressed on a number of occasions the need for a childcare infrastructure and care services for other dependents.
As the population ages, we are going to be faced with growing numbers of older citizens who will need care. In its conclusions on 'gender equality: strengthening growth and employment', adopted in November 2009, the Council stressed the long-term strategic importance of these questions for the Union, not least in view of population trends.
There is a clear correlation between high female employment rates, the availability of childcare and care services, and high birth rates. The Council therefore advocates adopting policies that will allow men and women to achieve a better work/life balance.
Thank you, Minister, for your very comprehensive reply. It is obvious that the Council is taking this matter quite seriously. I am interested to hear about the fact that you are looking at carer and family leave, that the same standards would apply to those who want to go back to work. You also mentioned the gender aspect of it.
Another aspect is that a lot of young people end up caring, and I often think that is forgotten. You also mentioned personal choice. I think that is what carers want. They want to have the choice as to whether they work or care. I am also very pleased to hear that you are taking into consideration the whole issue of pensions, because what happens sometimes is that people give up work to care, they lose part of their salary, they cannot continue to make their social contributions when they are caring, and then they lose out on their pension, so I do think that is an area perhaps where the Council could make recommendations to Member States.
President-in-Office of the Council. - (FR) The honourable Member has picked up on a subject that I touched upon in my reply and I have to agree with her. I do not think that those who make this particular life choice, particularly women, should be penalised at the end of their working life. Rather, they should be able to enjoy a respectable pension. The Council is making the matter a priority with a view to achieving that goal.
Subject: Al-Aqsa TV station
On 24 June 2010, the French satellite provider Eutelsat ceased to relay the Hamas Al-Aqsa TV station on its satellite Atlantic Bird 4A. This follows a decision by the French Conseil supérieur de l'audiovisuel (CSA) on 8 June 2010 which found Al-Aqsa TV to be in violation of French and European audiovisual legislation and requested that Eutelsat cease to relay Al-Aqsa TV. According to media reports, Al-Aqsa TV has circumvented this measure by renaming its channel on Eutelsat 'Seraj Al-Aqsa' (sometimes also written as 'Siraj Al-Aqsa'). Seraj Al-Aqsa is currently being relayed by Eutelsat on its satellites Atlantic Bird 4A, Atlantic Bird 2 and Eurobird 2.
What immediate steps will the Council take in order to prevent Al-Aqsa TV from circumventing the decision by the CSA? Are the French Government and the CSA aware of this situation, which is a direct violation of the decision by the CSA?
President-in-Office of the Council. - (FR) On 10 March 2010, the Council and the European Parliament adopted Directive 2010/13/EU on audiovisual media services, which updated the legal framework regulating television broadcasting and other audiovisual media services in the Union.
Article 6 of the directive stipulates that Member States must use appropriate means to ensure that audiovisual media services provided by operators under their jurisdiction do not contain any incitement to hatred based on race, sex, religion or nationality. Member States are therefore responsible for implementation, whilst the Commission, as guardian of the treaties, is charged with verifying that the directive is implemented correctly.
Under Article 2 of the directive, a Member State is also responsible for programmes broadcast by organisations based outside the European Union if the operator uses the satellite capacity of that Member State.
In the specific case referred to by the honourable Member, the Council understands that the Commission has informed the relevant French authority, the CSA, which is now investigating the matter. It would be inappropriate for the Council to comment on the current investigation.
(PL) I do not agree with the final part of your answer, Mr Chastel, because it seems to me that it is, in fact, the role of the Council and the Commission to draw attention to these recurring and bad features of this satellite operator's activity. This is yet another occasion when it has become necessary to draw attention to the fact that this television station is back on the air and is evading the law, which, at the moment, is not working quite as it should be. The question, therefore, contains a certain amount of concern - what should be done so that this cat and mouse game does not continue to be repeated?
I agree with your interpretation in part. It is true that Member States are tasked with implementation and the Commission monitors compliance. As you know, the Council is colegislator together with the European Parliament and, in shouldering its responsibilities, has established a suitable legal framework, namely the directive I have just mentioned. It is then up to Member States to implement the directive, whilst the Commission is responsible for monitoring compliance.
Question No 9 by Mrs Ţicău and Question No 10 by Mr Kelly have been withdrawn.
Subject: Situation of the Roma minority in Europe and free movement of EU citizens
Discrimination against the Roma minority is a widespread European problem with a long history. Can the Council provide an assurance that the situation of the Roma minority in Europe will be considered at EU level, and that the Council will search for a European solution rather than national ones?
The Commission has stated that any deportations of EU citizens within the internal market must be carried out on a case-by-case basis, so to not prevent the free movement of citizens. Does the Council share this view? If so, is France's expulsion of 79 Roma violating this fundamental Community rule?
In the light of the latest events, will the issue of free movement of citizens be discussed within the Council?
Furthermore, will the conclusions of the meeting dealing with immigration issues, which is to take place on 6 September in Paris between the interior ministers of France, Belgium, Germany, Italy, Spain, the UK and Greece, be discussed between all the EU Member States?
President-in-Office of the Council. - (FR) Following on from the second European summit on the Roma held in Cordoba in April, on 7 and 8 June 2010 the Council adopted conclusions on advancing Roma inclusion. The conclusions acknowledge that a significant proportion of Roma live in extreme poverty and suffer from discrimination and exclusion. This, in turn, results in low academic achievement, inadequate housing conditions, limited access to the labour market and poor health.
The Council calls on the Commission and the Member States to forge ahead with the economic and social inclusion of Roma, in accordance with the decisions taken and recommendations drawn up by the European Union institutions, by guaranteeing more effective access to existing policies and instruments. The Council also stresses the importance of ensuring the active involvement of civil society, local authorities and the Roma themselves.
The Stockholm Programme, adopted by the European Council in December 2009, specifically refers to the Roma community and recommends that Member States combine forces in order to promote the full social integration of vulnerable groups.
Measures taken recently by one Member State in relation to individuals from the Roma community gave rise to a debate during the European Council lunch on 16 September 2010. The President of the European Council highlighted three points on which consensus was achieved during the discussions: that each Member State is entitled to take measures to uphold the rule of law in its territory, that the Commission has both the right and a duty to monitor Member States' compliance with EU law, and that the question of Roma integration will be discussed at a future European Council meeting.
The Belgian Presidency also wishes to include the issue of Roma integration on the agenda of the EPSCO Council scheduled for 21 October. The Council has not yet had an opportunity to discuss the outcome of the informal meeting held on 6 September in Paris. As far as I am aware, that meeting was not specifically about the Roma situation.
(SV) Mr President, Mr Chastel, I believe that you and the 27 Member States which you now represent as President-in-Office of the Council have every reason to take very clear and swift action, as this is a very difficult situation for Europe. We know that the Roma have been persecuted for centuries, and recent times have revealed shortcomings that Europe cannot afford. If we want to tell other countries to look after their own people, we also need to look after our own people.
Isabel Fonseca is a journalist and writer. She has written a book entitled 'Bury me standing. I've been on my knees all my life'. Mr Chastel, I would appeal to you to appoint, on behalf of the Council and in collaboration with the Commission, a truth commission to investigate what has happened to the Roma throughout European history. I think we need to come to terms with our own history, otherwise we will not be able to move forward in a credible way.
Firstly, I acknowledge the suggestion of re-examining our history in relation to this issue. Secondly, I would like to say that, regarding an issue which - it is fair to say - has been impassioned over the last few weeks, the Council, which I am representing today, is waiting to receive from the Commission the detailed analysis of the matter in relation to the topical debate we have had over the last few weeks. Therefore, it is not up to the Council itself to decide on any given situation, but indeed up to the Commission to tell us if the treaties and directives have been adhered to in this matter.
As the author is not present, Question No 12 lapses.
Subject: Child trafficking
What measures will the Council take to ensure that each Member State plays its part to ensure that child trafficking is stopped? In its latest report, child protection organisation ECPAT named Ireland as one of the poorest performing EU states in combating sex trafficking of children. No reliable figures exist for the number of children trafficked in Ireland, but the report voiced particular concern over the 441 children who have gone missing while in Irish state care.
Current legislation to prevent and combat human trafficking consists primarily of the Council framework decision of 19 July 2002 on combating trafficking in human beings, which, among other things, requires Member States to make human trafficking offences, whether for purposes of forced labour or sexual exploitation, punishable.
A draft directive aimed at stepping up the fight against trafficking and improving victim protection, as well as a second draft directive relating to sexual exploitation and abuse of children and to child pornography, are being examined within the Union's institutions.
In particular, the aim of these proposals is to ensure that specific measures of assistance, help and protection are offered to children who fall victim to human trafficking. They also contain provisions aimed at improving prosecution of offences committed outside the territory of Member States, as well as regulations designed to prevent these offences.
On the basis of the Stockholm Programme, specific attention is granted to children who are particularly vulnerable, notably child victims of sexual exploitation and abuse, as well as child victims of trafficking and unaccompanied minors. In the context of the Union's immigration policy, it should also be added that the Commission has adopted an action plan for unaccompanied minors which sets out a common approach based on the principle of the child's best interests, and by identifying broad areas for action such as prevention, accommodation and the search for lasting solutions.
Following this action plan, the Council, in its conclusions adopted in June 2010 on unaccompanied minors, decided to ask Member States to strengthen the measures concerning unaccompanied minors who fall victim to human trafficking by entrusting them to the relevant authorities in the Member State where they find themselves.
Since it is difficult, currently, to estimate the exact number of people who are victim of human trafficking within the Union, or who are illegally brought in as a result of human trafficking, and in order to provide the European Union with objective, reliable, comparable and current statistics, the Council has adopted, in its conclusions of June 2009, the establishment within the Union of an informal network of national rapporteurs or equivalent mechanisms in the area of human trafficking.
This network, which should act as a forum for sharing experiences and best practices in the area of preventing and combating human trafficking on a European scale, has been set up. Finally, a general guideline document on the fight against human trafficking was adopted in November 2009. It is partly devoted to the issue of child trafficking.
With respect to the part of the question referring to a specific Member State, it is not up to the Council to express an opinion on individual cases.
I think we all agree that the trafficking of human beings is a most heinous crime. Trafficking is bad enough where adult trafficking is concerned, but child trafficking is the most sordid and revolting of the lot. In relation to my own country - and I know we have the 2002 legislation - the ECPAT report in relation to Ireland's performance has been pretty devastating: 441 children unaccounted for.
I welcome the proposal for the new network, but what we need is an effective network, a network that will stamp out the trafficking once and for all, because Europe is wide open in terms of open boundaries and open borders, so we really need to get our act together, and I commend the Council's determination.
I would like to thank the honourable Member for his remarks in relation to the Council and reaffirm that assisting and supporting the protection of victims of trafficking makes for a large part of the draft directive on preventing and combating trafficking in human beings. The Council will do everything in its power to keep this aspect of an effective network on the agenda, in particular, by trying to convince all Member States to analyse good practices wherever they are used so that all pieces of legislation in this area can be harmonised.
Subject: European job creation measures
What measures are being adopted at European level and in the Member States to support and encourage efforts aimed at creating jobs? What is being done to tackle unemployment and what measures are in place to provide further access to employment and to the labour market throughout the EU, especially in disadvantaged areas?
Mr Gallagher, thank you very much for enabling me to expand on this important issue.
Member States have frontline responsibility for defining and implementing their national employment policies. Given that the situation of the labour market varies from one State to the other, the measures to be taken will inevitably vary as well, as long as they contribute, by and large, to achieving the Union's overall objectives. Under the Treaty on the Functioning of the European Union, these measures are coordinated within the European strategy for employment, which notably sets out guidelines for employment and recommendations to Member States.
During its meeting of June 2010, the European Council approved the general approach relating to the integrated guidelines for economic and employment policies, which are an essential tool for implementing the Europe 2020 strategy for jobs and growth. After taking into account the opinion of the House, adopted on 8 September 2010, the Presidency will submit the integrated guidelines to the Council for adoption at its next EPSCO session on 21 October 2010. According to these guidelines, Member States and the European Union should put in place reforms promoting intelligent, sustainable and inclusive growth.
The aim of the reforms should be to improve participation in the job market, particularly for under-represented groups - young people, older people, low-skilled workers, legal migrants - to reduce structural unemployment and to promote employment quality through measures impacting on both labour supply and labour demand. Their objective is also to develop a qualified workforce which meets the needs of the job market, promoting lifelong learning and stimulating entrepreneurship, as well as small and medium-sized enterprises.
A suitable use of European funds, especially the European Social Fund, will enable us to reach these goals and to ensure better access to employment and to the job market throughout the European Union, more specifically in disadvantaged areas. Furthermore, through the annual joint report on employment, the Council, along with the Commission, monitors the job situation in Member States and, in particular, the implementation of the guidelines on employment and the recommendations in this matter.
The latest 2009-2010 joint report on employment, published in the spring of 2010, provides an accurate description of the kind of measures that the various Member States have taken in order to promote employment, especially among young people and women. The Council highlighted, for instance, that Member States should also improve the business environment, stimulate job creation, especially green job creation, and help companies to modernise their industrial base.
Given the importance of the European strategy for employment with a view to coordinating national employment policies and improving their effectiveness, this strategy will play a key role in the new governance context laid down by the European Semester.
deputising for the author. - On behalf of Mr Aylward, I want to thank the President-in-Office for his response, but while his plans are quite laudable, I believe that jobs can be created in the short term. The Commission has admitted that Europe is missing out on the creation of 1.5 million jobs in the short term because micro-businesses have been held back by excessive employment regulation and red tape.
While I appreciate the fact that the Minister mentioned the national policies, he will recall that in the State of the Union address, President Barroso referred, in particular, to the Commission's policy for dealing with red tape. I am wondering what immediate action the Council can take to ensure that this red tape is minimised and jobs created.
I would refer you to the Belgian Presidency's programme on this matter, because the question did indeed concern employment, and in our answer, we focused on structural measures for employment, through the 2020 strategy and the guidelines.
But yes, you are absolutely right. We have, in the Belgian programme, a whole series of measures which aim to reduce administrative burdens on small and medium-sized businesses, on micro-enterprises which do not have the structural capacity to take on staff to analyse all the legislation in force, especially with respect to subsidies for businesses, which are sometimes much too complex for small businesses.
I know that in Belgium, and certainly under the Belgian Presidency, the Minister responsible for this matter, at an informal meeting he will be holding, intends to highlight this issue of administrative formalities and red tape, which prevent small and medium-sized businesses from functioning properly.
Mr Kelly has withdrawn Question No 15 and given that the author of Question No 16 is not present, it lapses.
Subject: Progress on the EU horizontal anti-discrimination directive
2010 is the European Year for Combating Poverty and Social Exclusion. As part of its Presidency programme, the Belgian Presidency stated its wish to make progress in the struggle against discrimination and for equality. With this pledge in mind, can the Council outline what progress is being made in seeking Council agreement on the horizontal anti-discrimination directive, on which the European Parliament has already given its first reading?
Can the President-in-Office confirm that the definition of goods and services to be used in the directive will be in compliance with the EU obligation to implement the UN Convention on the Rights of Persons with Disabilities, and ask the Council what is the strategy to dispel quickly the outstanding questions and concerns being raised by Member States on the issue of the economic cost of equality?
Mr President, during the Spanish Presidency, the Council continued to examine the proposal for a directive and, on 7 June 2010, took note of a report from the Presidency on the progress of this work. According to this report, it will be necessary to continue with a thorough examination of the proposal, especially with regard to its scope, the provisions relating to disability and the timetable for implementation.
Members of the Council have also insisted on the need to guarantee the greatest legal certainty and to enforce the principle of subsidiarity. The proposal should be adopted in accordance with Article 19 of the Treaty on the Functioning of the European Union, which requires unanimous approval from Members of the Council.
While the aim of the draft directive is to achieve certain objectives of the United Nations Convention on the Rights of Persons with Disabilities, its goal is not to legally implement this convention, since the latter has a broader scope which goes beyond the European Union's remit. Nevertheless, it goes without saying that one of the objectives of the talks that are currently taking place at the Council is to ensure consistency with this convention.
As for the economic cost of equality, the talks also touched on the concept of disproportionate burden; this concept precisely seeks to strike the right balance between the actual right to equality of access and the economic cost of such access. Whilst every effort is being made to reach a unanimous decision, the Council is not in a position to predict the outcome of the negotiations or how long they will last.
(HU) Thank you very much for your answer. Listening to Mr Chastel's answer, I tried to gain a better understanding of the arguments and counterarguments which could have been raised in the Council. We know that this issue has remained unresolved since 2008, when the Commission tabled the draft directive and Parliament approved it the following year. This clearly entails certain burdens. However, the European Union also has an obligation, ensuing from or in relation to the UN Convention. In view of this, I would like to ask Mr Chastel whether he sees any chance or hope of any progress still being made in the near future, once all these factors have been examined. Secondly, I think that the crisis is a clear reminder that equal opportunities and the implementation of the Anti-Discrimination Directive may help many people in very difficult situations.
Mr President, I fully understand the subject mentioned and the understandable impatience regarding this issue. Talks have probably gone on for too long. However, we are dealing with an innovative proposal with a very broad scope and huge practical implications. As I have already said, the unanimous consent of Member States and the consent of the European Parliament are required so that the directive can be adopted.
Complex negotiations are taking place within the Council, which is devoting a great deal of energy to this subject. The Working Party on Social Questions has already discussed this proposal twice under the Belgian Presidency; further meetings are planned, and I do not, for one second, doubt that if this issue is not resolved under the Belgian Presidency, the next Presidency, which will be Hungarian, will make every effort to conclude this debate.
As the authors are not present, Questions Nos 18, 19 and 20 lapse.
I would like to note, to give a positive view of the situation, that for the first time in the last 11 years at least, we have achieved absolute equality of the sexes among the Members present in the House, as only Mrs Göncz and I are here. This is an exceptional circumstance and certainly a desirable one, although it would be better for that proportion to be maintained with greater overall figures.
Mr Chastel, I would like to thank you most warmly not only for your efforts but also for your efficiency, and I would like to say that it is very unusual for practically all the speakers to highlight the precision, conciseness and efficiency of your work, as has been the case today.